                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                         Western Division
                                   Civil Case No. 5:19-cv-249-Fl

 MATTHEW BRADLEY,
    Plaintiff
 v.                                                                           ORDER
 ANALYTICAL GRAMMAR, INC.
     Defendant


          This matter coming before the Court on motion of Plaintiff, and it appearing to the Court that

Defendant has consented thereto and that good cause exists as set out in the motion and

accompanying memorandum; and it appearing to the Court that the disclosure requested therein are

reasonable and are in the interests of justice, and that this Court has inherent authority to control

proceedings and counsel appearing before it to and to enter this Order;

          IT IS ORDERED that:

1. proceedings herein are stayed for a further period of thirty (30) days, through and including

      June 27, 2021; and

2. disqualified former counsel Richard Liebowitz shall immedately disclose to the parties the

      identity of each malpractice carrier(s), and a copy of each insurance policy, that does or may

      cover any malpractice committed by former counsel and his firm by reason of their actions and

      failures to act on behalf of Plaintiff in connection with this litigation.

          SO ORDERED, this the ____ day of May, 2021.

                                                    ________________________________________
                                                    LOUISE W. FLANAGAN
                                                    United States District Judge




            Case 5:19-cv-00249-FL Document 73-1 Filed 05/27/21 Page 1 of 1
